            Case 1:19-cv-01868-RJL Document 16 Filed 06/04/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,

       Plaintiff,                                           Case No.:      1:19-cv-01868-RJL

v.

OMAROSA MANIGAULT NEWMAN,                                   DEFENDANT OMAROSA
                                                            MANIGAULT NEWMAN’S
                                                            ANSWER AND DEFENSES TO
                                                            CORRECTED COMPLAINT
      Defendant,
_______________________________________/

DEFENDANT OMAROSA MANIGAULT NEWMAN’S ANSWER AND DEFENSES TO
                   CORRECTED COMPLAINT

       Comes now the Defendant, Omarosa Manigault Newman, by and through her

undersigned counsel pursuant to Rule 12(a)(4)(A), Federal Rules of Civil Procedure, hereby files

her Answer and Defenses to Plaintiff’s Corrected Complaint [DE 2-1] and, in response to the

correspondingly numbered paragraphs thereof, states and alleges as follows:

       1.      Admitted

       2.      Admitted for jurisdictional purposes only; otherwise, denied.

       3.      Admitted for venue purposes only; otherwise, denied.

       4.      Admitted

       5.      Admitted

       6.      Admitted that 5 U.S.C. app. 4 § 101(e) provides, “Any individual who occupies a

position described in subsection (f) shall, on or before the thirtieth day after termination of

employment in such position, file a report containing the information described in section 102(a)

                                                1
            Case 1:19-cv-01868-RJL Document 16 Filed 06/04/20 Page 2 of 8



covering the preceding calendar year if the report required by subsection (d) has not been filed

and covering the portion of the calendar year in which such termination occurs up to the date the

individual left such office or position, unless such individual has accepted employment in

another position described in subsection (f). Otherwise, denied.

       7.      Admitted that 5 U.S.C. app. 4 §101(f)(3) provides, “each officer or employee in

the executive branch, including a special Government employee as defined in section 202 of title

18, United States Code, who occupies a position classified above GS–15 of the General Schedule

or, in the case of positions not under the General Schedule, for which the rate of basic pay is

equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the

General Schedule; each member of a uniformed service whose pay grade is at or in excess of O–

7 under section 201 of title 37, United States Code; and each officer or employee in any other

position determined by the Director of the Office of Government Ethics to be of equal

classification.” Otherwise, denied.

       8.      Admitted that 5 U.S.C. app. 4 §104(a) provides, “The Attorney General may

bring a civil action in any appropriate United States district court against any individual who

knowingly and willfully falsifies or who knowingly and willfully fails to file or report any

information that such individual is required to report pursuant to section 102. The court in which

such action is brought may assess against such individual a civil penalty in any amount, not to

exceed $50,000.” Otherwise, denied.

       9.      Admitted that 5 U.S.C. app. 4 § 104(a)(1) provides, “The Attorney General may

bring a civil action in any appropriate United States district court against any individual who

knowingly and willfully falsifies or who knowingly and willfully fails to file or report any

information that such individual is required to report pursuant to section 102. The court in which



                                                2
         Case 1:19-cv-01868-RJL Document 16 Filed 06/04/20 Page 3 of 8



such action is brought may assess against such individual a civil penalty in any amount, not to

exceed $50,000.” Otherwise, denied.

       10.    Admitted.

       11.    Admitted.

       12.    Admitted.

       13.    Denied.

       14.    Denied.

       15.    Admitted.

       16.    Denied.

       17.    Denied.

       18.    Denied.

       19.    Denied.

       20.    Denied.

       21.    Denied.

       22.    Denied.

       23.    Denied.

       24.    Without knowledge, therefore denied.

                                          COUNT 1

       25.    Denied.

       26.     Denied.

       27.    Denied.

       28.     Denied.

       29.    Denied.



                                              3
               Case 1:19-cv-01868-RJL Document 16 Filed 06/04/20 Page 4 of 8



                AFFIRMATIVE, SPECIAL AND/OR ALTERNATIVE DEFENSES

          1.      Mrs. Manigault Newman alleges that the Corrected Complaint fails to state any

claims against Mrs. Manigault Newman upon which relief can be granted.

          2.      As to Plaintiff’s claims against Mrs. Manigault Newman that she “violated the

Ethics in Government Act, 5 U.S.C. app. 4 § 104, by knowingly and wilfully failing to file her

termination financial disclosure report within the time required by the EIGA,” Mrs. Manigault

Newman alleges that she did not knowingly and wilfully fail to file her termination disclosure

report.

          3.       Further, there are insufficient allegations in the Corrected Complaint to show,

and no evidence to support, that Defendant Manigault Newman knowingly and wilfully failed to

file her termination financial disclosure report within the time required by the EIGA.

          4.      Mrs. Manigault Newman acted in good faith in attempting to complete her

financial disclosure report.

          5.      Mrs. Manigault Newman alleges that the actions of United States Department of

Justice prevented Mrs. Manigault Newman from complying with the provisions of the Ethics in

Government Act, including but not limited to, completing her termination financial disclsoure

report within the time prescribed under the EIGA.

          6.      Mrs. Manigault Newman alleges that the actions of the Executive Office of the

President, prevented Mrs. Manigault Newman from complying with the provision of the Ethics

in Government act, including but not limited to, completing her termination financial disclosure

report within the time prescribed under the EIGA.

          7.      Mrs. Manigault Newman alleges that the Plaintiff has unclean hands.




                                                  4
            Case 1:19-cv-01868-RJL Document 16 Filed 06/04/20 Page 5 of 8



       8.      Mrs. Manigault Newman alleges that the Executive Office of the President failed

to give required notice.

       9.      Mrs. Manigault Newman alleges that the United States Department of Justice

failed to give the required adequate notice.

       10.     Mrs. Manigault Newman alleges that the United States Department of Justice has

failed to satify all conditions precedent to bringing this lawsuit.

       11.     Mrs. Manigault Newman alleges that the Executive Office of the President and/or

the United States Department of Justice failed to mitigate any damages.

       12.     Mrs. Manigault Newman alleges that she has fully complied with the

requirements of the Ethics in Government Act.

       13.     Mrs. Manigault Newman alleges that the actions of the Executive Office of the

President of withholding Mrs. Manigault Newman’s financial documents and refusal to correct

the subject termination financial disclosure form prevents the prosecution of this claim under the

doctrine of equitable estoppel.

       14.     Mrs. Manigault Newman alleges that the actions of the United States Department

of Justice prevents the prosecution of this claim under the doctrine of equitable estoppel.

       15.     Mrs. Manigault Newman alleges impossibility as a defense to the allegations of

the Corrected Complaint. Mrs. Manigault Newman’s completion of the termination financial

disclosure report was impossible due to the incorrect termination date listed on the report and the

Executive Office of the President’s refusal to return her personal boxes of financial information

following her termination from the White House.

       16.     Mrs. Manigault Newman alleges illegality as a defense to the allegations of the

Corrected Complaint. The Ethics in Government Act, 5 U.S.C. app. 4 § 104(a)(2), imposes



                                                  5
          Case 1:19-cv-01868-RJL Document 16 Filed 06/04/20 Page 6 of 8



criminal sanctions on former governmental employees who “knowingly and wilfully falsify any

information that such person is required to report”. The termination date on the termination

financial disclosure report provided by the Executive Office of the White House to Mrs.

Manigault Newman was incorrect and/or false. As such, Mrs. Manigault Newman could not, in

good faith, complete and submit said termination financial disclosure report prior to the

Executive Office of the President correcting the termination date.

       17.     Mrs. Manigault Newman alleges the Executive Office of the White House and the

United States Department of Justice have unlawfully engaged in selective civil enforcement of

the Ethics in Government Act in violation of the Due Process Clause of the 5th Amendmend to

the United States Constitution.      Mrs. Manigault Newman alleges that this selective civil

enforcement of the EIGA is motivated by an intention to discriminate against her on the basis of

impermissible considerations, including race, to punish or inhibit her exercise of First

Amendment constitutional rights, and/or by malicious or bad faith intent to injure Mrs.

Manigault Newman.

       18.     Mrs. Manigault Newman alleges that this issues raised in the Corrected Complaint

are moot. As stated in a previous filing of the Department of Justice in this matter, “Defendant

submitted a termination report on September 11, 2019, the same date that she moved to dismiss

this action.” [DE 13].

       19.     Mrs. Manigault Newman denies all paragraphs, including all sub-parts, and

allegations in the Corrected Complaint not herein specifically admitted or denied.



                                DEMAND FOR JURY TRIAL

               Mrs. Manigault Newman demands a trial by jury on all counts so triable.



                                                6
          Case 1:19-cv-01868-RJL Document 16 Filed 06/04/20 Page 7 of 8



                                          Law Office of John M. Phillips, LLC

                                          /s/ John M. Phillips
                                          JOHN M. PHILLIPS, ESQUIRE
                                          DC Bar Number: 1632674
                                          4230 Ortega Boulevard
                                          Jacksonville, FL 32210
                                          (904) 444-4444
                                          (904) 508-0683 (facsimile)
                                          Attorneys for Defendant
                                          jphillips@floridajustice.com
                                          michele@floridajustice.com
                                          Kirby@floridajustice.com

                                          The Law Office of J. Wyndal Gordon, P.A.


                                          /s/ J. Wyndal Gordon, Esq.
                                          J. WYNDAL GORDON, ESQUIRE
                                          MD Bar Number: 23572
                                          20 South Charles Street, Suite 400
                                          Baltimore, MD 21201
                                          (410)332-4121
                                          (410)347-3144 facsimile
                                          jwgaattys@aol.com
                                          Attorneys for Defendant



                                     CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that a copy of the foregoing has been furnished to Christopher M.

Lynch, Esq., Joseph H. Hunt, Esq., James J. Gilligan, Esq., Jacqueline Coleman Snead, Esq.,

United States Department of Justice Civil Division, Federal Programs Branch, 1100 L. Street,

N.W.,     Washington,     D.C.         20005,     at      Christopher.m.lynch@usdoj.gov    ;

Jacqueline.Snead@usdoj.gov ;this 4th day of June, 2020.


                                          Respectfully submitted,


                                          Law Office of John M. Phillips, LLC


                                             7
Case 1:19-cv-01868-RJL Document 16 Filed 06/04/20 Page 8 of 8



                           /s/ John M. Phillips
                           JOHN M. PHILLIPS, ESQUIRE
                           DC Bar Number: 1632674
                           4230 Ortega Boulevard
                           Jacksonville, FL 32210
                           (904) 444-4444
                           (904) 508-0683 (facsimile)
                           Attorneys for Defendant
                           jphillips@floridajustice.com
                           michele@floridajustice.com
                           Kirby@floridajustice.com

                           The Law Office of J. Wyndal Gordon, P.A.


                           /s/ J. Wyndal Gordon, Esq.
                           J. WYNDAL GORDON, ESQUIRE
                           MD Bar Number: 23572
                           20 South Charles Street, Suite 400
                           Baltimore, MD 21201
                           (410)332-4121
                           (410)347-3144 facsimile
                           jwgaattys@aol.com
                           Attorneys for Defendant




                              8
